— Appeals by the defendant from (1) a judgment of the County Court, Nassau County (Goodman, J.), rendered April 18, 1997, convicting him of criminal possession of a weapon in the third degree under Indictment No. 92816, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court (Boklan, J.), rendered May 27, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fifth degree, under S.C.I. No. 83023.
Ordered that the judgment and the amended judgment are affirmed.
The defendant’s waiver of his right to a prompt arraignment was voluntary (see, People v Ortlieb, 84 NY2d 989; People v Baker, 208 AD2d 758). In any event, under the circumstances *799of this case, the delay in arraignment was warranted (see, People v Hopkins, 58 NY2d 1079; People v Faison, 265 AD2d 422; People v Marshall, 244 AD2d 508; People v Marinelli, 238 AD2d 525; People v Quartieri, 171 AD2d 889).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.